DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 21-36) and species C (Figs.20-22) in the reply filed on 06/10/2022 is acknowledged. However, claim(s) 25 and 36 recites feature “a canister socket”, which is directed towards non-elected Species A and B and the sub species. Accordingly, claim(s) 25-31 and 36 is/are additionally withdrawn from consideration. Claims 21-24 and 32-35 will be examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “neck portion” in claim 32 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 and 35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24 and 35, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada (US20130334074A1).

Regarding claim 21, Wada teaches A medicine container comprising (fig. 4 shows the container 1): 
a container body comprising a bottom wall that at least partially defines an interior of the container body, wherein the bottom wall comprises a protrusion extending into the interior (Fig.4 shows the container 1 body having a bottom wall with bases 11 extending into the interior); and 
a canister base coupled to the protrusion (fig.4 shows the bases 11 and inner case 30 that holds the desiccant), wherein the canister base is configured to hold a desiccant canister within the interior of the container body when the canister base is coupled to the protrusion (fig.4 and 10 show the inner case 30 that is coupled to the bases 11 configured to hold desiccant in interior of container 1).


Regarding claim 32, the references as applied to claim 21 above discloses all the limitations substantially claimed. Wada further teaches wherein the container body further comprises a neck portion that defines an opening configured to provide access to the interior of the container body, and wherein the canister base is sized to be insertable through the opening (fig. 4 and 3 shows the container 1 having a neck portion and shows an opening into the interior of the container body and inner case 30 is sized to fit in the container body).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-24 and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (JP2014218272A) and further in view of Foust (US20060144726A1).

Regarding claim 21, Wada teaches a medicine container comprising (fig. 1 shows the container body 1): 
a container body comprising a bottom wall that at least partially defines an interior of the container body, wherein the bottom wall and protrusion extending into the interior (Fig.1 shows the container 1 body having a bottom wall 11 and inner ring 21 extending into the interior); and 
a canister base (30) coupled to the protrusion (see annotated fig.2 of Wada below shows the substance agent storage body 3 with the canister bases coupled to inner ring 21), wherein the canister base is capable of holding a desiccant canister within the interior of the container body when the canister base is coupled to the protrusion (fig.2 - show the canister base that is coupled to the inner ring 21 configured to hold desiccant in interior of container body 1).
Wada does not teach wherein the canister is located at the bottom wall of the container. 
Foust teaches wherein the canister is located at the bottom wall of the container (fig.1A shows container assembly 10 with canister 12 being located at the bottom wall of the container).
   It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substance agent storage body with inner ring as disclosed by Wada with the teaching of putting canister at bottom of container as disclosed by Foust in order to prevent a consumer from easily, deliberately, or unintentionally remove the inner container from the outer container, which may then affect the quality of the moisture-sensitive material remaining in the chamber of the outer container as per the teaching of Foust [0004].











Annotated fig. 2 of Wada

    PNG
    media_image1.png
    634
    616
    media_image1.png
    Greyscale

Regarding claim 22, the references as applied to claim 21 above discloses all the limitations substantially claimed. Wada as modified in claim 21 further teaches wherein the canister base is coupleable to the protrusion with an interference fit (Fig.2 shows the inner container 30 coupled to the inner ring 21 with interference fit since the inner container is held with the end of the inner ring at 20 and can be taken out and reinserted into the inner ring 21).

Regarding claim 23, the references as applied to claim 21 above discloses all the limitations substantially claimed. Wada as modified in claim 21 further teaches wherein the canister base is formed separately from, and then joined with, the protrusion (Fig. 2 of Wada shows the inner container 30 is formed separately and then joined to the inner ring 21).
Wada does not tach wherein the connection between canister base and protrusion can be integral. 
Faust does teach wherein the connection between canister base and protrusion can be integral (fig.1A shows container assembly 10 with canister 12 being located at the bottom wall of the container by welding the two elements together making it integrally joined via ultrasonic welding, see end of [0006]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the canister base and the inner ring as disclosed by Wada with the teaching of welding the two elements together as disclosed by Foust in order to create a stronger coupling joint between the inner ring and the canister base and in order to prevent a consumer from easily, deliberately, or unintentionally remove the inner container from the outer container, which may then affect the quality of the moisture-sensitive material remaining in the chamber of the outer container as per the teaching of Foust [0004].

Regarding claim 24, as best understood based on 35 U.S.C 112(b) issue identified above, the references as applied to claim 21 above discloses all the limitations substantially claimed. Wada as modified in claim 21 further teaches wherein the protrusion has a substantially cylindrical shape free of projections, protuberances, discontinuities (Fig.2 shows the inner ring 21 that have substantially cylindrical shape free of discontinuities).

Regarding claim 32, the references as applied to claim 21 above discloses all the limitations substantially claimed. Wada as modified in claim 21 further teaches wherein the container body further comprises a neck portion that defines an opening configured to provide access to the interior of the container body, and wherein the canister base is sized to be insertable through the opening (See annotated fig.2 above for neck of the container body 1 having a neck portion and shows an opening into the interior of the container body and inner container 30 is sized to fit in the container body).

Regarding claim 33, Wada teaches a medicine container comprising (fig. 2 shows the container 1): 
a container body comprising a bottom wall that at least partially defines an interior of the container body, wherein the bottom wall and protrusion extending into the interior (Fig.1 shows the container 1 body having a bottom wall 11 and inner ring 21 extending into the interior); and 
a canister base formed separately from and then joined with the protrusion (see annotated fig.2 of Wada above shows the substance agent storage body 3 with the canister bases coupled to inner ring 21), wherein the canister base is capable of holding a desiccant canister within the interior of the container body when the canister base is coupled to the protrusion (fig.2 - show the canister base that is coupled to the inner ring 21 is capable of holding desiccant in interior of container body 1).
Wada does not teach wherein the canister is located at the bottom wall of the container and wherein the canister base is integrally joined with the protrusion. 
Foust teaches wherein the canister is located at the bottom wall of the container and wherein the canister base is integrally joined with the protrusion (fig.1A shows container assembly 10 with canister 12 being located at the bottom wall of the container by welding the two elements together making it integrally joined, see end of [0006]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substance agent storage body with inner ring disclosed by Wada with the teaching of putting canister at bottom of container and welding the two elements together as disclosed by Foust in order to keep the desiccant being stored in the canister base away from kids from accidental swallowing and by welding the canister base and inner ring together it would create a stronger coupling joint between the ring and the base. in Faust teaches welding the canister to the bottom of the container to prevent a consumer from easily, deliberately, or unintentionally remove the inner container from the outer container, which may then affect the quality of the moisture-sensitive material remaining in the chamber of the outer container [0004]

Regarding claim 34, the references as applied to claim 33 above discloses all the limitations substantially claimed. Wada as modified in claim 33 teaches wherein a weld joint is defined between the protrusion and the canister base (fig. 2 of Wada as modified with the weld joint connection of Foust teaches wherein a weld joint is defined between the inner ring 21 and the canister base of Wada).

Regarding claim 35, as best understood based on the 35 U.S.C. 112(b) issue identified above, the references as applied to claim 33 above discloses all the limitations substantially claimed. Wada further teaches wherein the protrusion has a substantially cylindrical shape free of projections, protuberances, discontinuities (Fig.2 shows the inner ring 21 that have substantially cylindrical shape free of discontinuities).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                     


                                                                                                                                                                                   
/MOLLIE IMPINK/Primary Examiner, Art Unit 3735